Exhibit 10.18

ALTERNATIVE EMPLOYMENT AGREEMENT

                    ALTERNATIVE EMPLOYMENT AGREEMENT (this “Agreement”) made and
entered into as of the 16th day of December, 2002, by and among American
Seafoods, L.P., a Delaware limited partnership (“ASLP”), American Seafoods Group
LLC, a wholly owned subsidiary of ASLP (“Group”) and Southern Pride Catfish LLC,
a wholly owned subsidiary of ASLP and Group (the “Company” and, collectively
with ASLP and Group, “Employer”), and Mr. Randy Rhodes, an individual
(“Executive”).

W I T N E S S E T H:

                    WHEREAS, pursuant to the Amended and Restated Asset Purchase
Agreement, dated as of December 16, 2002 (the “Asset Purchase Agreement”), by
and among the Company, Southern Pride Catfish Trucking Inc., a Delaware
corporation (“Trucking”), Group, Southern Pride Catfish Company, Inc., an
Alabama corporation (the “Seller”), and Joe T. Glover, Jr., an individual, the
Company and Trucking have purchased from the Seller substantially all of the
assets and properties of the Seller;

                    WHEREAS, immediately prior to the closing under the Asset
Purchase Agreement, Executive was employed in the capacity of Vice President for
Sales and Marketing of the Seller; and

                    WHEREAS, Employer desires to employ Executive and Executive
desires to accept employment with Employer upon the terms and conditions
hereinafter set forth;

                    NOW THEREFORE, in consideration of the premises and the
mutual covenants hereinafter set forth, and intending to be legally bound
hereby, it is hereby agreed as follows:

                    1.          Employment Term.  Employer agrees to employ
Executive, and Executive agrees to be so employed, in the capacity hereinafter
described, for a term commencing on the date hereof and ending on the fifth
anniversary of the date hereof (the “Initial Term”); provided, however, that,
notwithstanding anything to the contrary set forth in this Agreement, this
Agreement may be earlier terminated pursuant to the terms hereof.  The term of
this Agreement will automatically extend past the Initial Term for succeeding
periods of one year each unless either party terminates this Agreement as of the
end of the Initial Term, or as of the end of any subsequent one-year period (in
either case, the “Termination Date”), by delivering notice to the other party
specifying the applicable Termination Date not earlier than 180 days and not
later than 120 days prior to the date so specified.  “Employment Term” as used
herein shall mean the term of this Agreement including any automatic extensions
pursuant to the preceding sentence.

                    2.          Position and Duties.  Executive shall (in
accordance with Paragraph 11 hereof) diligently and conscientiously devote his
full business time, attention, energy, skill and



--------------------------------------------------------------------------------

best efforts to the business of Employer and the discharge of his duties
hereunder.  Executive’s duties under this Agreement shall be to serve as Senior
Vice President for Sales and Marketing of the Company, with the
responsibilities, rights, authority and duties customarily pertaining to such
office and as may be established from time to time by or under the direction of
the board of directors of the general partner of ASLP or any similar governing
body of Group or the Company (in any such case, the “Board”) or its designees,
and Executive shall report to the president of the Company; provided, however,
that if requested by the Board, Executive shall serve as the Senior Vice
President for Sales and Marketing of any direct or indirect subsidiary of ASLP
with responsibility for sales of marketing of catfish and other seafoods
products and, in such event, shall report to the president or chief executive
officer (as applicable) of such subsidiary or any of its parent entities. 
Executive shall also be required to act, at the request of the Board, as an
officer and/or director and/or manager of such direct or indirect subsidiaries
of ASLP as may be designated by the Board, commensurate with Executive’s office
hereunder, all without further compensation, other than as provided in this
Agreement.

                    3.           Compensation.

                                  (a)           Base Salary.  Employer shall pay
to Executive base salary compensation at an annual rate of $220,000.  Upon
expiration of the Initial Term and annually thereafter, the Board shall review
Executive’s base salary in light of the performance of Executive and the
Company, and may, in its sole discretion, increase or decrease (but not decrease
below $220,000) such base salary by an amount it determines to be appropriate. 
Executive’s annual base salary payable hereunder, as it may be increased or
decreased from time to time, is referred to herein as “Base Salary.”  Base
Salary shall be paid in equal installments in accordance with Employer’s payroll
practices in effect from time to time for executive officers, but in no event
less frequently than monthly.

                                  (b)           Performance Bonus.  In addition
to Base Salary, Executive shall be entitled to receive with respect to each
fiscal year during the Employment Term a nondiscretionary annual bonus (the
“Performance Bonus”) if the combined EBITDA (as defined on Schedule I hereto) of
the Company and American Seafoods International, LLC, a subsidiary of Group
(“International”), in such fiscal year exceeds certain targets.  The amount and
calculation of the Performance Bonus are described with particularity on
Schedule I hereto.  In no event will the Performance Bonus (i) be payable if at
the time of payment or at any time during the fiscal year of measurement Group
was in default under any credit agreement, indenture or other instrument
relating to indebtedness for borrowed money or (ii) exceed 75% of Executive’s
Base Salary for such fiscal year.  The Performance Bonus with respect to any
fiscal year, if any, shall be paid within 30 days after the receipt by the Board
of unaudited financial information or statements relating to the Company and
International for the pertinent fiscal year.  Notwithstanding anything in this
Agreement to the contrary, for the first 24 months of Executive’s employment
under this Agreement, in no event shall the aggregate amount of Executive’s
salary and bonuses (on an annualized basis) be less than the aggregate amount of
the salary and bonuses (excluding any extraordinary bonuses not consistent with

2



--------------------------------------------------------------------------------

past practice of the Seller) paid to Executive by the Seller during the 12
months of Executive’s employment by the Seller immediately preceding the Closing
Date.

                                  (c)           Sales Bonus.  Executive shall be
entitled to receive with respect to each fiscal year during the Employment Term
a nondiscretionary bonus (the “Sales Bonus”) in an amount equal to .511% of the
combined Controllable Operating Profit of the Company and International in such
year.  The Sales Bonus shall be calculated and paid on a quarterly basis within
10 days after the receipt by the Board of unaudited financial information or
statements relating to the Company and International for the pertinent quarter;
provided, however, that in the event that the aggregate amount of the Sales
Bonus actually paid to Executive on a quarterly basis with respect to any full
fiscal year exceeds an amount equal to .511% of the combined Controllable
Operating Profit of the Company and International for such full fiscal year,
then the amount of such excess shall be withheld, at Employer’s option, from (x)
the Performance Bonus and/or any discretionary bonus payable to Executive with
respect to such fiscal year or any subsequent fiscal years or (y) the Sales
Bonus payable to Executive with respect to any subsequent fiscal quarters or
years; and provided further that in no event shall the aggregate amount of the
Sales Bonus paid or payable to Executive with respect to any fiscal year exceed
75% of Executive’s Base Salary for such fiscal year. 

“Controllable Operating Profit” as used in this Agreement shall mean, for any
entity with respect to any period, an amount equal to the EBITDA (as defined on
Schedule I hereto) of such entity in such period, adjusted by (i) adding back
the general and administrative expenses of such entity in such period, to the
extent deducted in computing the EBITDA in such period, and (ii) excluding all
income and expenses (other than general and administrative expenses) of such
entity in such period that do not relate directly to trade sales.

                                  (d)           Special Units.  Concurrently
with the signing of this Agreement, ASLP shall issue to Executive 1,701 special
equity units in ASLP, having an aggregate priority allocation equal to $300,000,
for an aggregate purchase price of $3,000 and on the terms and subject to the
conditions set forth in the Limited Partnership Agreement of ASLP, dated as of
January 28, 2000 (as the same may be from time to time amended, the “ASLP
Agreement”).  As a condition of the grant of special units pursuant to this
Paragraph 3(d), Executive agrees to execute an agreement to be bound by the
terms and provisions of (i) the ASLP Agreement and (ii) the Amended and Restated
Securityholders Agreement of ASLP, dated as of October 4, 2002 (as the same may
be from time to time amended).

                                  (e)           Option Grants.  Concurrently
with the signing of this Agreement, ASLP shall grant Executive non-qualified
options to purchase limited partnership units in ASLP.  The grant of options
pursuant to this Paragraph 3(e) shall be comprised of (i) 500 Series A Options,
500 Series E Options and 500 Series F Options (in each case, as defined in the
American Seafoods, L.P. Year 2000 Unit Option Plan (the “ASLP Option Plan”),
dated as of January 28, 2000, as the same may be from time to time amended) and
(ii) 567

3



--------------------------------------------------------------------------------

immediately vested options in the form attached hereto as Schedule II.  All such
options shall be subject to the terms and conditions set forth in the option
agreements applicable thereto.

                    4.          Benefits.  Executive shall be eligible to
participate in all employee benefit plans and programs of Employer offered from
time to time during the term of Executive’s employment hereunder by Employer to
employees or executives of Executive’s rank, to the extent that Executive
qualifies under the eligibility provisions of the applicable plan or plans, in
each case consistent with the then-current practice as approved by the Board
from time to time.  The foregoing shall not be construed to require Employer to
establish such plans or to prevent the modification or termination of such plans
once established, and no such action or failure thereof shall affect this
Agreement.  Executive recognizes that Employer and its subsidiaries and
affiliates have the right, in their sole discretion, to amend, modify or
terminate their benefit plans without creating any rights in Executive.

                    5.          Vacation.  Executive shall be entitled to up to
four weeks of paid vacation per calendar year.  A maximum of one week of
vacation time may be carried over from one calendar year and into the following
calendar year; provided, however, that the vacation time be exercised prior to
the end of the subsequent calendar year. 

                    6.          Business Expenses.  To the extent that
Executive’s reasonable and necessary expenditures for travel, entertainment and
similar items made in furtherance of Executive’s duties under this Agreement
comply with Employer’s expense reimbursement policy, are wholly or partially
deductible by Employer for federal income tax purposes pursuant to the Internal
Revenue Code of 1986, as amended, and are documented and substantiated by
Executive as required by the Internal Revenue Service and the policies of
Employer, Employer shall reimburse the Executive for such expenditures; provided
documentation therefor is submitted not later than 45 days after such expense is
incurred.

                    7.          Termination by Employer.

                                  (a)           Employer shall have the right to
terminate the Employment Term under the following circumstances (and also as
contemplated by Paragraph 8(b)):

 

                            (i)            upon the death of Executive;

 

 

 

                            (ii)           in the event of a disability which
prevents or seriously inhibits Executive from performing his duties for 60
consecutive days as determined in good faith by the Board, upon 30 days written
notice from Employer to Executive; or

 

 

 

                            (iii)          for Cause (as defined below).

 “Cause” as used in this Agreement shall mean (i) Executive’s commission of a
felony or any other crime involving moral turpitude, fraud, misrepresentation,
embezzlement or theft, (ii) Executive’s engaging in any activity that is harmful
(including, without limitation, alcoholic or

4



--------------------------------------------------------------------------------

other self-induced affliction), in a material respect, to Employer or any of its
subsidiaries or affiliates, monetarily or otherwise, as determined by a majority
of the Board; (iii) Executive’s material malfeasance (including without
limitation, any intentional act of fraud or theft), misconduct, or gross
negligence in connection with the performance of his duties hereunder; (iv)
Executive’s significant violation of any statutory or common law duty of loyalty
to Employer or any of its subsidiaries or affiliates; (v) Executive’s material
breach of this Agreement or of a material Employer policy (including without
limitation, disclosure or misuse of any confidential or competitively sensitive
information or trade secrets of Employer or a subsidiary or affiliate); or (vi)
Executive’s refusal or failure to carry out directives or instructions of the
Board that are consistent with the scope and nature of Executive’s duties and
responsibilities set forth herein, in the case of clause (v) or (vi) above, only
if such breach or failure continues for more than 10 days following written
notice from Employer describing such breach or failure.

                                  (b)           If this Agreement is terminated
pursuant to Paragraph 7(a), or for any other reason (except by Executive
pursuant to Paragraph 8(a) or by Employer other than pursuant to Paragraph
7(a)), Executive’s rights and Employer’s obligations hereunder shall forthwith
terminate except that Employer shall pay Executive his Base Salary earned but
not yet paid through the effective date of termination.  In addition, if
Executive is terminated pursuant to Paragraph 7(a)(i) or 7(a)(ii), Employer
shall also pay Executive within 30 days following receipt of audited financial
statements for the year during which such termination occurred, a prorated
annual bonus in respect of the partial year during which such termination
occurred, the amount to be equal to the full amount of the nondiscretionary
bonuses, if any, that would be due under Paragraphs 3(b) and (c), multiplied by
a fraction, the numerator of which is the number of days in such fiscal year
prior to such termination and the denominator of which is 365.  In any such
case, the rights of Executive or his estate or beneficiary with respect to the
stock options described in Paragraph 3(e) shall be determined in accordance with
the terms of the applicable stock option agreements.

                    8.          Termination by Executive.

                                  (a)           Executive shall have the right
to terminate the Employment Term for Good Reason (as defined below), upon 60
days’ written notice to the Board given within 60 days following the occurrence
of an event constituting Good Reason; provided that Employer shall have 10 days
(30 days in the case of an event described in clause (iii) of this Paragraph
8(a)) after the date such notice has been given to the Board in which to cure
the conduct specified in such notice.  For purposes of this Agreement “Good
Reason” shall mean:

 

                            (i)           Employer’s failure to pay or provide
when due Executive’s Base Salary; or

5



--------------------------------------------------------------------------------

 

                            (ii)          the failure to continue Executive in
his position as provided in Paragraph 1 or removal of him from such position, in
each case during the Employment Term; or

 

 

 

                            (iii)        a material diminution of Executive’s
responsibilities, duties or status;

 

 

 

                            (iv)         Employer’s requiring Executive to
relocate outside of Hale County, Alabama; or

 

 

 

                            (v)         Employer’s failure to fulfill the other
terms of this Agreement.

                                  (b)           If this Agreement is terminated
by Executive pursuant to Paragraph 8(a), or if Employer shall terminate
Executive’s employment under this Agreement other than pursuant to Paragraph
7(a), Executive shall be entitled to the following, which he acknowledges to be
fair and reasonable, as his sole and exclusive remedy, in lieu of all other
remedies at law or in equity, for any such termination:

 

                            (i)            Base Salary earned but not yet paid
through the date of termination;

 

 

 

                            (ii)           a prorated annual bonus in respect of
the partial fiscal year during which such termination occurred, the amount to be
equal to the sum of (x) the full amount of the Performance Bonus, if any, that
would be due under Paragraph 3(b) and (y) the full amount of the Sales Bonus
that would be due under Paragraph 3(c), multiplied by a fraction, the numerator
of which is the number of days in such fiscal year prior to such termination and
the denominator of which is 365; and

 

 

 

                            (iii)          an amount equal to Executive’s actual
Base Salary (not including any bonus paid or payable) for the 12-month period
immediately prior to such termination (or the period during which Executive was
employed by Employer if less than 12 months), payable in 24 equal installments
during the 24-month period immediately following such termination (the
“Severance Pay Period”).

In any such case, the rights of Executive or his estate or beneficiary with
respect to the stock options described in Paragraph 3(e) shall be determined in
accordance with the terms of the applicable stock option agreements.  In the
event of any such termination, Executive shall use commercially reasonable
efforts to secure alternative employment.  During the last six months of the
Severance Pay Period, any compensation, income or benefits earned by or paid to
(in cash or otherwise) the Executive as an employee of or consultant to a
company other than Employer shall reduce the amount of severance payments
payable during such six-month period pursuant to Paragraph 8(b)(iii) pro tanto.

6



--------------------------------------------------------------------------------

                                  (c)           If Executive terminates his
employment at any time during the term of this Agreement other than pursuant to
Paragraph 8(a), without limiting or prejudicing any other legal or equitable
rights or remedies which Employer may have upon such breach by Executive,
Executive will receive his Base Salary earned but not yet paid though the date
of termination.  In any such case, the rights of Executive or his estate or
beneficiary with respect to the stock options described in Paragraph 3(e) shall
be determined in accordance with the terms of the applicable stock option
agreements.

                    9.          Services Unique.  Executive recognizes that
Executive’s services hereunder are of a special, unique, unusual, extraordinary
and intellectual character giving them a peculiar value, the loss of which
cannot be reasonably or adequately compensated for in damages, and in the event
of a breach of this Agreement by Executive (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
Executive’s services and the provisions of Paragraph 11), Employer shall, in
addition to all other remedies available to it, be entitled to equitable relief
by way of an injunction and any other legal or equitable remedies.  Anything to
the contrary herein notwithstanding, Employer may seek such equitable relief in
a federal or state court in New York, and the Executive hereby submits to
jurisdiction in those courts.  Notwithstanding the foregoing, except as provided
in Paragraph 11, Executive may not be enjoined from other employment or gainful
activity.

                    10.          Protection of Employer’s Interests. 

                                  (a)           To the fullest extent permitted
by law, all rights worldwide with respect to any intellectual or other property
of any nature conceived, developed, produced, created, suggested or acquired by
Executive during the period commencing on the date hereof and ending six months
following the termination of Executive’s employment hereunder shall be deemed to
be a work made for hire and shall be the sole and exclusive property of
Employer.  Executive agrees to execute, acknowledge and deliver to Employer at
Employer’s request, such further documents as the Employer finds appropriate to
evidence the Employer’s rights in such property. 

                                  (b)           Executive further acknowledges
that in performing his duties hereunder, he will have access to proprietary and
confidential information and to trade secrets of Employer and its subsidiaries
and affiliates.  Any confidential and/or proprietary information of Employer or
any of its subsidiaries or affiliates shall not be used by Executive or
disclosed or made available by Executive to any person except (i) as required in
the course of Executive’s employment or (ii) when required to do so by a court
of law, by any governmental agency having supervisory authority over the
business of Employer or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order him to divulge, disclose
or make accessible such information, it being understood that Executive will
promptly notify Employer of such requirement so that Employer may seek to obtain
a protective order.  Upon expiration or earlier termination of the term of
Executive’s

7



--------------------------------------------------------------------------------

employment, Executive shall return to Employer all such information that exists
in written or other physical form (and all copies thereof) under Executive’s
control.  Executive agrees to execute, acknowledge and deliver to Employer at
Employer’s request a confidentiality agreement containing provisions inclusive
of the foregoing provisions of this Paragraph 10(b).

                    11.          Non-Competition.

                                  (a)           Exclusivity of Employment. 
Executive agrees that his employment hereunder is on an exclusive basis, and
that during the Employment Term, he will not engage in any other business
activity.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from (i) serving on the boards of directors of other
corporations (subject to the approval of the Board which shall not be
unreasonably withheld), (ii) engaging in charitable and public service
activities, (iii) engaging in speaking and writing activities or (iv) managing
his personal investments, provided that such activities (x) do not interfere
with Executive’s availability or ability to perform his duties and
responsibilities hereunder and (y) with the exception of matters described in
clause (iv) and church activities that do not interfere with Executive’s
availability or performance of his duties and responsibilities under this
Agreement, are disclosed in writing to the Board in a notice that references
this provision.

                                  (b)           Noncompete.  Executive agrees
that during the Employment Term, and the Severance Pay Period (if applicable),
and the 12-month period thereafter (except if Executive’s employment is
terminated for Cause or Executive terminates his employment without Good Reason,
in which case such 12-month period shall be extended to a 24-month period), he
shall not, directly or indirectly, engage in, or participate as an investor in,
an officer, employee, director or agent of, or consultant for, any entity
engaging in any line of business competitive with that of Employer or any of its
subsidiaries or affiliates, or any line of business which Employer or any of its
subsidiaries or affiliates is contemplating; provided however that, nothing
herein shall prevent him from investing as less than a 5% shareholder in the
securities of any company listed on a national securities exchange or quoted on
an automated quotation system.  Executive’s participation in an entity in any of
the foregoing capacities, other than participation described in the foregoing
proviso, being sometimes referred to herein as being a “Participant.”

                                  (c)           Nonsolicitation of Employees. 
Executive agrees that during the Employment Term and the Severance Pay Period
(if applicable), and the 36-month period thereafter (the “Nonsolicitation
Period”), he will not, directly or indirectly, (i) employ, or be a Participant
in any entity that employs, any person employed by Employer or any of its
subsidiaries or affiliates in any supervisory capacity during the preceding 365
days or (ii) in any way induce or attempt to induce any person to leave the
employment of Employer or any of its subsidiaries or affiliates.

8



--------------------------------------------------------------------------------

                                  (d)           Nonsolicitation of Customers. 
Executive agrees that during the Nonsolicitation Period, he will not directly or
indirectly, solicit or do business with, or be a Participant in any entity that
solicits or does business with, any customer of Employer or any of its
subsidiaries or affiliates, nor shall Executive in any way induce or attempt to
induce any customer of Employer or any of its subsidiaries or affiliates to do
business with any person or entity other than Employer or its subsidiaries or
affiliates; provided, however, that the foregoing shall not restrict Executive
or any entity in which he is a Participant from soliciting or doing business
with any customer of Employer or any of its subsidiaries or affiliates with
respect to a business that is not competitive with the business of Employer or
any of its subsidiaries or affiliates.  Notwithstanding the foregoing, after the
expiration of the noncompetition period set forth in Paragraph 11(b), Executive
may participate as an investor in, an officer, employee, director or agent of or
consultant for an entity that does business with one or more customers of
Employer in competition with Employer or any of its subsidiaries or affiliates
so long as Executive has no contact with such customer and has no direct or
indirect involvement in the solicitation of competitive business from any such
customer.

                                  (e)           Standstill.  Executive agrees
that during the Nonsolicitation Period, Executive shall not, except at the
specific written request or with the specific written permission of the Board:

 

                            (i)           engage in or propose, or be a
Participant in any entity that engages in or proposes, a Rule 13e-3 Transaction
(as defined in Rule 13e-3 under the Securities Exchange Act of 1934) or any
other material transaction, between ASLP or any of its subsidiaries or
affiliates, on the one hand, and Executive or any entity in which Executive is a
Participant, on the other hand;

 

 

 

                            (ii)          acquire any equity securities of ASLP
or any of its subsidiaries or affiliates, or be a participant in any entity that
acquires any equity securities of ASLP or any of its subsidiaries or affiliates;

 

 

 

                            (iii)         solicit proxies, or be a Participant
in any entity that solicits proxies, or become a participant in any solicitation
of proxies, with respect to the election of directors of ASLP or any of its
subsidiaries or affiliates in opposition to the nominees recommended by the
Board; or

 

 

 

                            (iv)         directly or indirectly, engage in or
participate in any other activity that would be reasonably expected to result in
a change of control of Employer or any of its subsidiaries or affiliates.

The foregoing provisions of this Paragraph shall not be construed to prohibit or
restrict the manner in which Executives exercises his voting rights in respect
of any securities of ASLP or any of its subsidiaries or affiliates acquired in a
manner that is not a violation of the terms of this Paragraph 11.

9



--------------------------------------------------------------------------------

                    12.          Nondisparagement.  Executive will not at any
time during or after this Agreement directly (or through any other person or
entity) make any public or private statements (whether oral or in writing) which
are derogatory or damaging to Employer or any of its subsidiaries, affiliates,
businesses, activities, operations, affairs, reputations or prospects, or any of
their respective officers, employees, directors or shareholders, except in
response to a subpoena, court order, or other legal compulsion.  Nothing herein
shall require Executive to mislead or provide false information, or prevent
Executive from providing information reasonably believed to be truthful, to any
governmental body, the auditors or attorneys of Employer or any subsidiary or
affiliate of Employer, the Board, any officer or employer of Employer or of any
affiliate of Employer having supervisory authority over Executive, any committee
of the Board, or any Person preparing tax returns for Employer or any affiliate
or subsidiary of Employer.  Employer will not at any time during or after the
term of this Agreement directly (or through any other person or entity) make any
defamatory or disparaging public or private statements (whether oral or in
writing) concerning the Executive, except in response to a subpoena, court
order, or other legal compulsion.  Nothing herein shall require Employer to
mislead or provide false information, or prevent Employer from providing
information reasonably believed to be truthful, to any governmental body, the
auditors or attorneys of Employer or any subsidiary or affiliate of Employer,
the Board, any officer or employer of Employer or of any affiliate of Employer
having supervisory authority over Executive, any committee of the Board, or any
Person preparing tax returns for Employer or any affiliate or subsidiary of
Employer.

                    13.          Representation of the Parties. 

                                  (a)           Executive represents and
warrants to Employer that Executive has the capacity to enter into this
Agreement and the other agreements or instruments referred to herein, and that
the execution, delivery and performance of this Agreement and such other
agreements or instruments by Executive will not violate any agreement,
undertaking or covenant to which Executive is party or is otherwise bound. 

                                  (b)           ASLP represents to Executive
that it is a limited partnership, duly organized and validly existing under the
laws of the State of Delaware. Each of Group and the Company represents to
Executive that it is a limited liability company, duly organized and validly
existing under the laws of the State of Delaware.  Each of ASLP, Group and the
Company represents to Executive that it is fully authorized and empowered by
action of the Board to enter into this Agreement and the other agreements or
instruments referred to herein, and that performance of its obligations under
this Agreement and such other agreements or instruments will not violate any
agreement between it and any other person, firm or other entity.

                    14.          Key Man Insurance.  Employer will have the
right throughout the term of this Agreement, to obtain or increase insurance on
Executive’s life in such amount as the Board determines, in the name of Employer
and for its sole benefit or otherwise, in the

10



--------------------------------------------------------------------------------

discretion of the Board.  Executive will cooperate in any and all necessary
physical examinations without expense to Executive, supply information, and sign
documents, and otherwise cooperate fully with Employer as Employer may request
in connection with any such insurance.  Executive warrants and represents that,
to his best knowledge, he is in good health and does not suffer from any medical
condition which might interfere with the timely performance of his obligations
under this Agreement.

                    15.          Notices.  All notices given under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when delivered personally, (b) three business days after being mailed by first
class certified mail, return receipt requested, postage prepaid, (c) one
business day after being sent by a reputable overnight delivery service, postage
or delivery charges prepaid, or (d) on the date on which a facsimile is
transmitted to the parties at their respective addresses stated below.  Any
party may change its address for notice and the address to which copies must be
sent by giving notice of the new addresses to the other parties in accordance
with this Paragraph 15, except that any such change of address notice shall not
be effective unless and until received.

 

 

If to Employer:

 

 

 

 

 

c/o American Seafoods, L.P.
Marketplace Tower
2025 First Avenue, Suite 1200
Seattle, WA 98121
Attention:  Mr. Jeffrey Davis
Facsimile:  (206) 374-1516

 

 

 

 

 

with a copy to:

 

 

 

 

 

Debevoise & Plimpton
919 Third Avenue
New York, NY 10022
Attention:  Jeffrey J. Rosen, Esq.
Facsimile:  (212) 909-6836

 

 

 

 

 

If to Executive:

 

 

 

 

 

Mr. Randy Rhodes
490 Chinquapin Trace
Greensboro, AL 36744
(334) 624-5770

 

 

 

11



--------------------------------------------------------------------------------

                    16.          Entire Agreement, Amendments, Waivers, etc.

                                  (a)           No amendment or modification of
this Agreement shall be effective unless set forth in a writing signed by
Employer and Executive.  No waiver by either party of any breach by the other
party of any provision or condition of this Agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.  Any waiver must be in writing and signed by the waiving party.

                                  (b)           This Agreement, together with
the documents referred to herein, sets forth the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings and agreements.  There are
no representations, agreements, arrangements or understandings, oral or written,
among the parties relating to the subject matter hereof which are not expressly
set forth herein, and no party hereto has been induced to enter into this
Agreement, except by the agreements expressly contained herein.  Executive
hereby acknowledges and agrees that the provisions of paragraphs (a), (b) and
(c) of Section 4.10 of the Asset Purchase Agreement shall not apply to
Executive.

                                  (c)           Nothing herein contained shall
be construed so as to require the commission of any act contrary to law, and
wherever there is a conflict between any provision of this Agreement and any
present or future statute, law, ordinance or regulation, the latter shall
prevail, but in such event the provision of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.

                                  (d)           This Agreement shall inure to
the benefit of and be enforceable by Executive and his heirs, executors,
administrators and legal representatives, by ASLP and its successors and
assigns, by Group and its successors and assigns, and by the Company and its
successors and assigns.  This Agreement and all rights hereunder are personal to
Executive and shall not be assignable.  Each of ASLP, Group and the Company may
assign its rights under this Agreement to any successor by merger,
consolidation, purchase of all or substantially all of its and its subsidiaries’
assets, or otherwise, provided that such successor assumes all of the
liabilities, obligations and duties of ASLP, Group or the Company, as the case
may be, under this Agreement, either contractually or as a matter of law.

                                  (e)           If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect the other provisions or application of this Agreement that can be given
effect without the invalid provisions or application, and to this end the
provisions of this Agreement are declared to be severable.

                    17.          Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Alabama
without reference to principles of conflict of laws.

12



--------------------------------------------------------------------------------

                    18.          Right to Equitable Relief.  Executive
recognizes that Employer will have no adequate remedy at law for his breach of
any provision of Paragraph 10, 11 or 12 and in the event of any such breach or
threatened breach he agrees that Employer shall be entitled to obtain equitable
relief in addition to other remedies available at law and/or hereunder.

                    19.          Taxes.  All payments required to be made to
Executive hereunder, whether during the term of his employment hereunder or
otherwise shall be subject to all applicable federal, state and local tax
withholding laws.

                    20.          Headings, etc.  The headings set forth herein
are included solely for the purpose of identification and shall not be used for
the purpose of construing the meaning of the provisions of this Agreement. 
Unless otherwise provided, references herein to Paragraphs refer to Paragraphs
of this Agreement.

                    21.          Arbitration.  Any dispute or controversy
between Employer and Executive, arising out of or relating to this Agreement,
the breach of this Agreement, or otherwise, shall be settled by arbitration
before a single arbitrator in Tuscaloosa, Alabama, administered by the American
Arbitration Association in accordance with its Commercial Rules then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  The arbitrator shall have the authority to grant
motions to dismiss and for summary judgment, to permit reasonable discovery in
accordance with the Federal Rules of Civil Procedure, and to award any remedy or
relief that a court of competent jurisdiction could order or grant, including
the issuance of an injunction.  However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved.  Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of
Employer and Executive.  Arbitration costs shall be divided equally between
Executive and Employer; provided, however, that the arbitrator shall have the
authority to require either party to pay a portion or all of arbitrator fees to
the same extent as a court could award costs in a civil proceeding.  The
decision of the arbitrator shall be a reasoned opinion, including findings of
fact and conclusions of law.  The arbitrator shall have jurisdiction to correct
errors in his or her decision on motion of either party or sua sponte.

                    22.          Survival.  Executive’s obligations under the
provisions of Paragraphs 10, 11 and 12, as well as the provisions of Paragraphs
6, 7(b), 8(b) and 15 through and including 19 and Paragraphs 22 and 23, shall
survive the termination or expiration of this Agreement.

13



--------------------------------------------------------------------------------

                    23.          Construction.  Each party has cooperated in the
drafting and preparation of this Agreement.  Therefore, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

[Remainder of this page intentionally left blank]

14



--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first above written.

 

Employer:

 

 

 

AMERICAN SEAFOODS, L. P.

 

 

 

By:

ASC MANAGEMENT, INC.

 

 

its General Partner

 

 

 

 

 

By:

   /s/   BERNT BODAL 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:
Title:

 

 

 

AMERICAN SEAFOODS GROUP LLC

 

 

 

By:

AMERICAN SEAFOODS CONSOLIDATED LLC,

 

 

its Managing Member

 

 

 

 

By:

AMERICAN SEAFOODS HOLDINGS LLC,

 

 

its sole Member

 

 

 

 

 

By:

AMERICAN SEAFOODS, L.P.,

 

 

its Managing Member

 

 

 

 

By:

ASC MANAGEMENT, INC.,

 

 

its General Partner

 

 

 

 

 

 

By:

   /s/   BERNT BODAL 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:
Title:

15



--------------------------------------------------------------------------------

 

SOUTHERN PRIDE CATFISH LLC

 

 

 

By:

AMERICAN SEAFOODS GROUP LLC,

 

 

its sole Member

 

 

 

 

By:

AMERICAN SEAFOODS CONSOLIDATED LLC,

 

 

its Managing Member

 

 

 

 

By:

AMERICAN SEAFOODS HOLDINGS LLC,

 

 

its sole Member

 

 

 

 

By:

AMERICAN SEAFOODS, L.P.,

 

 

its Managing Member

 

 

 

 

By:

ASC MANAGEMENT, INC.,

 

 

its General Partner

 

 

 

 

 

By:

    /s/   BERNT BODAL

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:
Title:

 

 

 

 

Executive:

 

/s/   RANDY RHODES

 

--------------------------------------------------------------------------------

 

Name:

Randy Rhodes

16



--------------------------------------------------------------------------------

SCHEDULE I

PERFORMANCE BONUS CALCULATION

                    Subject to the terms and conditions of Paragraph 3(b)
(including the requirement that there shall have occurred no default under
credit agreements applicable to Employer or its affiliates), the
nondiscretionary Performance Bonus described in Paragraph 3(b) for any fiscal
year shall be equal to: (i) if the combined EBITDA of the Company and
International for such fiscal year is less than 80% of Target EBITDA for such
fiscal year, zero dollars; (ii) if the combined EBITDA of the Company and
International for such fiscal year exceeds 120% of Target EBITDA for such fiscal
year, 75% of Executive’s Base Salary for such fiscal year; and (iii) if neither
(i) nor (ii) applies, the product of 75% of Executive’s Base Salary during such
fiscal year multiplied by a fraction, the numerator of which is the amount by
which the combined EBITDA of the Company and International for such fiscal year
exceeds 80% of Target EBITDA for such fiscal year, and the denominator of which
is 40% of Target EBITDA for such fiscal year.  Such bonus shall be determined by
the Board in good faith on the basis of internal financial information (prepared
in the ordinary course of business) for the Company and International for the
pertinent fiscal year.

                    For these purposes:

                    “EBITDA” means, for any period, the sum of the amounts for
such period of: (i) net income (or loss) (excluding (I) interest income, (II)
noncash income items (other than ordinary accruals) and (III) extraordinary
items), plus (ii) to the extent deducted in determining consolidated net income,
(x) interest expense, (y) provisions for taxes based on net income and (z)
depreciation and amortization expense, each as determined for each of the
Company and International in accordance with generally accepted accounting
principles, consistently applied, except that no effect shall be given to
noncash gains and losses on foreign exchange contracts.  EBITDA for any period
shall be determined by the Board acting in good faith following receipt of
internal financial information (prepared in the ordinary course of business) for
the relevant period and shall reflect as expenses (determined on an iterative
basis if necessary) any bonuses payable in respect of such year.

                    “Target EBITDA” means, for any fiscal year, the amount set
forth in the table below opposite such fiscal year, subject to adjustment on a
pro-forma basis, if and to the extent determined appropriate by the Board, to
reflect any acquisitions effected by the Company or International or any of
their respective subsidiaries after the date hereof.

ANNUAL EBITDA TARGET

FISCAL YEAR

 

 

EBITDA

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

2003

 

 

$11,900,000

 

2004

 

 

$13,357,000

 

2005

 

 

To be equal to the Board’s projections for such year.

 

2006

 

 

To be equal to the Board’s projections for such year.

 

2007

 

 

To be equal to the Board’s projections for such year.

 



--------------------------------------------------------------------------------

SCHEDULE II

OPTION AGREEMENT

18